SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department

245
KA 14-01059
PRESENT: SMITH, J.P., CARNI, NEMOYER, CURRAN, AND TROUTMAN, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                    V                              MEMORANDUM AND ORDER

WAYNE A. PRYCE, DEFENDANT-APPELLANT.
(APPEAL NO. 1.)


LEANNE LAPP, PUBLIC DEFENDER, CANANDAIGUA, D.J. & J.A. CIRANDO, ESQS.,
SYRACUSE (BRADLEY E. KEEM OF COUNSEL), FOR DEFENDANT-APPELLANT.

R. MICHAEL TANTILLO, DISTRICT ATTORNEY, CANANDAIGUA (CHRIS EAGGLESTON
OF COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Ontario County Court (William F.
Kocher, J.), rendered October 2, 2013. The judgment convicted
defendant, upon his plea of guilty, of bail jumping in the second
degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: Defendant appeals from a judgment convicting him,
upon his plea of guilty, of bail jumping in the second degree (Penal
Law § 215.56). Defendant’s contention that his plea was not
knowingly, voluntarily, or intelligently entered because he did not
personally recite the elements of the crime to which he pleaded guilty
is actually a challenge to the factual sufficiency of the plea
allocution, and that contention is not preserved for our review
inasmuch as defendant did not move to withdraw his plea or to vacate
the judgment of conviction (see People v Loper, 118 AD3d 1394, 1394-
1395, lv denied 25 NY3d 1204; see also People v Rinker, 141 AD3d 1177,
1177, lv denied 28 NY3d 1030). This case does not fall within the
narrow exception to the preservation requirement because nothing in
the plea colloquy negates an essential element of bail jumping in the
second degree, raises a potential defense to that charge, or otherwise
casts doubt on defendant’s guilt (see People v Lopez, 71 NY2d 662,
666-667; People v Brinson, 130 AD3d 1493, 1493, lv denied 26 NY3d
965). In any event, defendant’s contention is without merit.
Defendant’s “monosyllabic responses to [County Court’s] questions did
not render the plea invalid” (People v Gordon, 98 AD3d 1230, 1230, lv
denied 20 NY3d 932 [internal quotation marks omitted]; see Lopez, 118
AD3d at 1395). Further, “ ‘there is no requirement that a defendant
personally recite the facts underlying his or her crime[] during the
plea colloquy, and, here, [t]he record establishes that defendant
                                 -2-                           245
                                                         KA 14-01059

confirmed the accuracy of [the court’s] recitation of the facts
underlying the crime’ ” (Gordon, 98 AD3d at 1230).

     We have considered defendant’s challenge to the severity of the
agreed-upon sentence and conclude that it is without merit.




Entered:   March 24, 2017                       Frances E. Cafarell
                                                Clerk of the Court